In the

       United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 17‐3179 
STACI HARRINGTON, 
                                                     Plaintiff‐Appellant, 
                                     v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                    Defendant‐Appellee, 
                        ____________________ 
No. 17‐3194 
ANDREW BANKS, 
                                                     Plaintiff‐Appellant, 

                                     v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                    Defendant‐Appellee. 
                        ____________________ 

           Appeals from the United States District Courts for the 
    Southern District of Indiana, Terre Haute Division, and the Northern 
                  District of Indiana, Ft. Wayne Division. 
         No. 2:16‐cv‐129 — Jane Magnus‐Stinson, Chief Judge, and 
            No. 1:15‐cv‐400, Susan L. Collins, Magistrate Judge. 
                        ____________________ 
2                                          Nos. 17‐3179 & 17‐3194 

     ARGUED SEPTEMBER 5, 2018 — DECIDED OCTOBER 10, 2018 
                   ____________________ 

     Before KANNE, SYKES, and ST. EVE, Circuit Judges. 
     KANNE, Circuit Judge. The Commissioner of Social Security 
separately  denied  benefits  to  Staci  Harrington  and Andrew 
Banks. Both individuals sought judicial review of those deci‐
sions. To that end, each separately engaged the services of The 
de la Torre Law Oﬃce LLC, which agreed to represent them 
in  federal  court.  In  exchange,  the  two  plaintiﬀs  assigned  to 
counsel any legal fees to which they might be entitled under 
the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). 
After  successfully  prosecuting  their  cases,  the  plaintiﬀs  ob‐
tained the statutory fee awards. 
    But that was not the end of the story. The Treasury Depart‐
ment,  which  had  the  responsibility  of  processing  the  pay‐
ments, determined that both litigants had outstanding debts 
to  various  government  entities.  Rather  than  paying  out  the 
fees directly, it reduced the litigants’ debts by equal amounts 
under the Treasury Oﬀset Program, 31 C.F.R. § 285. The attor‐
neys received nothing. In response, the parties brought these 
appeals, which we have consolidated because they pose the 
same legal questions. See Harrington v. Berryhill, 876 F.3d 889 
(7th Cir. 2017). We believe it would be imprudent to entertain 
new administrative claims that are only minimally related to 
the judgments, so we decline to exercise ancillary jurisdiction 
over the plaintiﬀs’ collateral challenges to the regulations and 
instead aﬃrm the district courts’ judgments. 
                               
Nos. 17‐3179 & 17‐3194                                              3 

                         I.  BACKGROUND 
    Both Harrington and Banks are indigent petitioners who 
filed  claims  for  Social  Security  Disability  Insurance  Benefits 
and Supplemental Security Income in 2014. In each case, the 
Commissioner found that the petitioner was not disabled and 
was therefore not entitled to benefits. Both separately sought 
judicial review of those determinations in district court, and 
both engaged The de la Torre Law Oﬃce LLC to assist with 
those suits. Because the plaintiﬀs had limited means, the at‐
torneys  conditioned  their  representation  on  their  clients’ 
agreement to assign  any potential award of  attorney fees to 
the law firm under Indiana law. Both plaintiﬀs were victori‐
ous, and the district courts remanded the cases to the Com‐
missioner for reconsideration. 
   As  in  many  cases  involving  Social  Security,  the  parties 
then successfully petitioned the district courts to award attor‐
ney  fees  under  EAJA;  Harrington  received  $11,851.04,  and 
Banks received $11,001. Although the plaintiﬀs requested that 
the government make its payments directly to the attorneys 
rather than to their clients, neither district court ordered the 
government to do so.  
   Pursuant to the awards, the Social Security Administration 
(“SSA”)  submitted  payment  vouchers  to  Treasury  under  31 
U.S.C. § 3325(a). Rather than issuing a direct payment to the 
“prevailing  part[ies]”  as  envisioned  by  EAJA,  however, 
§ 3325(a) permits Treasury to execute “payment intercepts or 
oﬀsets”  under  a  provision  of  the  Debt  Collection  Improve‐
ment Act of 1996 (“DCIA”), 31 U.S.C. § 3716. As it processed 
the payment vouchers, Treasury determined that Harrington 
had an outstanding debt to the Department of Education that 
exceeded the sum of her attorney fees. Likewise, Banks was 
4                                           Nos. 17‐3179 & 17‐3194 

delinquent on child support obligations administrated by the 
prosecutor’s oﬃce in Allen County, Indiana, a debt monitored 
and  administered  at  the  federal  level  by  the  Department  of 
Health and Human Services (“HHS”). Under its regulations 
issued pursuant to the DCIA, Treasury applied an adminis‐
trative  oﬀset  to  both  awards  of  attorney  fees.  See  31  C.F.R. 
§§ 285.1, 285.5. Treasury deducted amounts from SSA appro‐
priations and transferred those sums to Education and HHS 
accounts.  In  turn,  those  departments  reduced  the  plaintiﬀs’ 
outstanding debts by equal amounts, eﬀectively “paying” the 
litigants as required by the fee awards. 
     Harrington subsequently filed a motion under Fed. R. Civ. 
P.  69.  That  motion  pointed  to  the  assignment  of  fees  under 
Indiana  law  and  requested  that  the  district  court  order  the 
government to rescind the administrative oﬀset and pay the 
full amount of the fee award directly to counsel. The district 
court, citing both Astrue v. Ratliﬀ, 560 U.S. 586 (2010) and our 
decision  in  Matthews‐Sheets  v. Astrue,  653  F.3d  560  (7th  Cir. 
2011), overruled on other grounds by Sprinkle v. Colvin, 777 F.3d 
421 (7th Cir. 2015), denied that motion and upheld the gov‐
ernment’s action. Banks made no such motion. 
    Both plaintiﬀs appealed their cases. They now ask us to do 
what the district courts would not do: compel the government 
to  reverse  Treasury’s  administrative  oﬀsets,  reinstate  their 
prior debts, and pay their lawyers. 
                            II. ANALYSIS 
   We review an order to award attorney fees under EAJA for 
abuse of discretion. See Sprinkle, 777 F.3d at 424. We review all 
questions  of  law  involved  in  the  interpretation  of  EAJA  de 
novo. Id. 
Nos. 17‐3179 & 17‐3194                                                5 

   The shadow of Ratliﬀ looms over this appeal. In that case, 
the Court held that the plain text of EAJA requires courts to 
award fees to the “prevailing litigant,” not to the litigant’s at‐
torney.  560  U.S.  at  596.  The  award  is  “thus  subject  to  oﬀset 
where the litigant has relevant federal debts.” Id. In essence, 
the statute “controls what the losing defendant must pay, not 
what the prevailing plaintiﬀ must pay his lawyer.” Id. at 598 
(quoting  Venegas  v.  Mitchell,  495  U.S.  82,  90  (1990)).  Instead, 
the Court observed that it is usually “nonstatutory (contrac‐
tual and other assignment‐based) rights that typically confer 
upon the attorney the entitlement to payment,” and that those 
contractual arrangements would be unnecessary if EAJA re‐
quired a direct payment to attorneys. 560 U.S. at 598.  
    That  language  raises  the  question  of  whether  an  assign‐
ment or other contractual claim to the fees might change the 
calculus.  The  plaintiﬀ  in  Ratliﬀ  had  no  such  assignment  in 
hand,  so  the  Court  did  not  give  the  possibility  any  further 
thought. In dicta, we observed the following year in Matthews‐
Sheets that Ratliﬀ “suggests that if there is an assignment, the 
only  ground  for  the  district  court’s  insisting  on  making  the 
award to the plaintiﬀ is that the plaintiﬀ has debts that may 
be prior to what she owes her lawyer.” 653 F.3d at 565. Again, 
however, we did not definitively answer the question.  
    The plaintiﬀs pose it to us directly today. The attorneys in 
these  cases  have  assignments  in  hand,  which  they  contend 
give them priority over any government claim under Indiana 
law. In addition, they challenge the oﬀsets on the basis of sev‐
eral  other  theories.  First,  they  contend  that  even  if  their  as‐
signments  do  not  enable  them  to  take  the  awards  free  and 
clear  of  the  government’s  claims,  their  state  law  attorney’s 
6                                                   Nos. 17‐3179 & 17‐3194 

liens do. Second, they attempt to distinguish Ratliﬀ by attack‐
ing the oﬀsets on grounds other than EAJA: they argue that 
Treasury lacked the statutory authority to promulgate the oﬀ‐
set  regulations; that  the oﬀsets  violate  the  equitable Rule of 
Mutuality;  that  they  violate  the  Takings  Clause  of  the  Fifth 
Amendment;  that  they  violate  the  Judgment  Setoﬀ  Act  of 
1875; and finally that the oﬀsets violate Article III of the Con‐
stitution as an improper executive intrusion into the judicial 
power to issue judgments.1
   Because  Ratliﬀ  did  not  consider  any  of  these  questions, 
they contend, it does not control here, and we must give the 
plaintiﬀs a fresh opportunity to challenge the administrative 
oﬀsets of attorney fees. 
      A. The district courts properly awarded attorney fees 
    Before we reach any of those issues, we must first assess 
the threshold question of whether the district courts properly 
awarded  fees  under  EAJA.  The  statute  directs  that  courts 
“shall award to a prevailing party other than the United States 
fees and other expenses … incurred by that party in any civil 
action … , including proceedings for judicial review of agency 
action … unless the court finds that the position of the United 
States  was  substantially  justified.”  § 2412(d)(1)(A).  Both  dis‐
trict  courts  granted  the  plaintiﬀs’  motions  for  fees  upon  re‐
quest. See Harrington v. Berryhill, No. 2:16‐cv‐00129‐JMS‐MJD, 
2017  WL  2502456  (S.D.  Ind.  Jun.  9,  2017);  see  also  Banks  v. 

                                                 
      1 We note that Banks did not raise the constitutional arguments in the 

district court, and that Harrington raised them only briefly in her reply to 
the motion for summary judgment. These arguments are likely waived, 
but we need not address that issue because we decline to exercise ancillary 
jurisdiction to consider them. 
Nos. 17‐3179 & 17‐3194                                           7 

Comm’r of Soc. Sec., No. 1:15‐cv‐00400‐SLC, 2017 WL 3634300 
(N.D. Ind. Aug. 23, 2017). No party has brought a challenge to 
the calculation of those fees on appeal, and we see no reason 
to disturb the findings of the district courts. 
    Instead, the plaintiﬀs contend that the district courts erred 
by failing to direct the government to render payment directly 
to the attorneys, as both parties requested in their EAJA peti‐
tions and Harrington reiterated in a subsequent Rule 69 mo‐
tion  requesting  that  the  district  court  order  “the  Commis‐
sioner to pay any EAJA award directly to Plaintiﬀ’s counsel” 
and  “[d]eclare  that  the  Government  may  not  execute  Plain‐
tiﬀ’s EAJA fee judgment through an administrative oﬀset … 
against Plaintiﬀ’s alleged federal debts.” (S.D. Ind. R. 28 at 10; 
37 at 2). 
    There is no question that the district courts and SSA com‐
plied with the requirements set forth in the statute. The courts 
awarded fees to the “prevailing party” as the statute directs, 
and Ratliﬀ requires that such payment go directly to the liti‐
gant rather than to her attorney. See 560 U.S. at 591 (“We have 
long held that the term ‘prevailing party’ in fee statutes is a 
‘term of art’ that refers to the prevailing litigant.”). SSA paid 
money out of its appropriations according to the court orders, 
and the prevailing litigants received value through the reduc‐
tion of their outstanding debts.  
    Although the plaintiﬀs contend that a withholding of pay‐
ment (and subsequent reduction of debts) is not a “payment” 
under EAJA, we disagree. The plaintiﬀs cite to Pam‐to‐Pee v. 
United States, 187 U.S. 371, 382 (1902), to establish the propo‐
sition that the district courts, “which render[ed] a judgment 
in favor of A against B,” also have the jurisdiction “to inquire 
8                                           Nos. 17‐3179 & 17‐3194 

whether  that  judgment  has  been  rightly  executed  by  a  pay‐
ment from B to C.” We agree that the district courts had such 
jurisdiction, and therefore we have jurisdiction to review the 
inquiry that they made. However, Ratliﬀ approved the execu‐
tion of an EAJA award against the United States even though 
that award was subject to oﬀset, eﬀectively paying C (another 
federal agency) in order to satisfy an obligation to B (Ratliﬀ’s 
client).  
    The economic realities of this transaction confirm that in‐
quiry, as Harrington and Banks have each received more than 
$11,000 in  economic value through a reduction  of their out‐
standing  debts.  The  plaintiﬀs  contend  that  dicta  in  United 
States  v.  Isthmian  Steamship  Co.,  359  U.S.  314,  318–19  (1959), 
firmly  distinguishes  between  the  concepts  of  payment  and 
withholding payment to oﬀset a prior debt. But Isthmian was 
primarily about admiralty law and whether a setoﬀ in a non‐
admiralty context could serve as a defense to suit in admiralty 
jurisdiction. See 359 U.S. at 320 (“[W]e must ascertain whether 
admiralty practice permits private parties to defend by setting 
up claims arising out of separate and unrelated transactions 
between the parties.”). This case has nothing to do with admi‐
ralty  law,  and  the  Court  made  no  distinction  between  pay‐
ment  and  oﬀset  in  Ratliﬀ.  See  also  Pan‐Atlantic  S.S.  Corp.  v. 
United States, 245 F. Supp. 731, 733 (D. Del. 1965) (“The treat‐
ment of the defense of setoﬀ in Isthmian is demonstrative of a 
provision  peculiar  to  admiralty.”);  31  C.F.R.  § 285.5(e)(9) 
(“When an oﬀset occurs, the debtor has received payment in 
full  for  the  underlying  obligation  represented  by  the  pay‐
ment.”). Following Ratliﬀ, we hold that a reduction of a liti‐
gant’s prior debts to the government by administrative oﬀset 
constitutes payment to the prevailing party under EAJA. 
Nos. 17‐3179 & 17‐3194                                              9 

   The collateral attacks that plaintiﬀs’ counsel raise on non‐
EAJA grounds do not aﬀect the fact that the judgments have 
been  executed  pursuant  to  the  terms  of  the  statute  as  inter‐
preted by Ratliﬀ. To the extent that EAJA controls the award 
and processing of attorney fees, all parties to the present liti‐
gation have been satisfied. 
    B. We decline to exercise ancillary jurisdiction over the remain‐
ing claims 
    But the plaintiﬀs’ attorneys received no such satisfaction. 
They  accurately  point  out  that  Ratliﬀ  did  not  address  ques‐
tions of the interaction between EAJA and state law or con‐
sider collateral constitutional or statutory attacks to the Treas‐
ury  Oﬀset  Program,  and  they  now  ask  us  to  consider  those 
challenges in the first instance. However, several factors cau‐
tion us against answering those questions today, and we de‐
cline to do so. 
     “Federal  courts  are  courts  of  limited  jurisdiction.  They 
possess only that power authorized by Constitution and stat‐
ute, which is not to be expanded by judicial decree.” Kokkonen 
v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (cita‐
tions omitted). These cases arose in the district courts under 
the  jurisdictional  provision  contained  in  42  U.S.C.  § 405(g). 
That section contains a clear congressional grant of authority 
to  courts  to  review  actions  and  determinations  of  the  Com‐
missioner and to remand a case for further administrative ac‐
tion. Likewise, 28 U.S.C. § 2412(d) authorizes courts to award 
fees to parties challenging agency actions. Our jurisdiction to 
review the district courts’ orders stems from 28 U.S.C. § 636(c) 
(permitting  us  to  review  the  actions  of  magistrate  judges  to 
whose supervision the parties have consented, as in the case 
of  Banks)  and  28  U.S.C.  § 1291  (permitting  us  to  review  the 
10                                         Nos. 17‐3179 & 17‐3194 

final decisions of district courts). In both cases, the extent of 
our appellate jurisdiction is limited by the extent of the subject 
matter  jurisdiction  exercised  by  the  courts  of  first  instance. 
None of these jurisdictional grants expressly cover the collat‐
eral challenges presented in this appeal. 
     The plaintiﬀs suggest that, even if we believe their claims 
do not fall squarely within the scope of our subject matter ju‐
risdiction, we might exercise ancillary jurisdiction to enforce 
the judgments as they desire. That doctrine “recognizes fed‐
eral courts’ jurisdiction over some matters (otherwise beyond 
their  competence)  that  are  incidental  to  other  matters 
properly  before  them.”  Kokkonen,  511  U.S.  at  378.  The  Su‐
preme Court has noted that one of the proper uses of ancillary 
jurisdiction is “to enable a court to function successfully, that 
is, to manage its proceedings, vindicate its authority, and ef‐
fectuate it decrees.” Id. at 380. The plaintiﬀs here urge us to 
“vindicate [our] authority” and “eﬀectuate [our] decrees” by 
invalidating Treasury’s oﬀsets and directing the payments to 
their lawyers, whom they believe are the appropriate recipi‐
ents. 
   In  Kokkonen,  the  Supreme  Court  found  that  the  district 
court had  no ancillary jurisdiction to resolve a dispute  over 
compliance with a settlement agreement. After approving the 
agreement,  the  district  court  dismissed  the  case  with  preju‐
dice. Later on, a dispute arose between the parties as to their 
obligations  under  the  settlement  agreement.  The  parties  re‐
turned to the same district court seeking to resolve that new 
dispute.  The  Supreme  Court,  however,  determined  that  the 
new issue was essentially an entirely new state law breach of 
contract claim and that federal courts lacked the power to re‐
solve it. Id. 
Nos. 17‐3179 & 17‐3194                                              11 

     We  have  considered  the  use  of  ancillary  jurisdiction  to 
resolve a dispute over attorney fees in the past. In Baer v. First 
Options of Chicago, Inc., 72 F.3d 1294 (7th Cir. 1995), the parties 
to  the  original  litigation  had  already  settled  and  removed 
themselves  by  the  time  the  case  reached  us  on  appeal.  The 
only  remaining  dispute  was  between  two  of  the  plaintiﬀ’s 
attorneys, who both laid claim to the fee awarded. In that case, 
decided  one  year  after  Kokkonen,  we  considered  the 
approaches of both the Second and Fourth Circuits to similar 
problems.  The  Second  Circuit  approved  the  district  court’s 
exercise of ancillary jurisdiction to resolve a dispute over fees 
in Grimes v. Chrysler Motors Corp., 565 F.2d 841 (2d Cir. 1977), 
while the Fourth Circuit declined to exercise jurisdiction over 
a nearly identical case in Taylor v. Kelsey, 666 F.2d 53 (4th Cir. 
1981). Our reading, however, found that there was no conflict 
in  the  reasoning  of  the  two  cases:  both  were  highly  fact‐
specific analyses that led to opposite conclusions because of 
slight diﬀerences in circumstances. See Baer, 72 F.3d at 1300–
01.  In  Grimes,  the  district  court  had  ordered  the  fees  to  be 
deposited  in  an  escrow  account  pending  resolution  of  the 
dispute and therefore had aﬃrmative control over the funds. 
The settlement agreement on which the dispute was premised 
also  included  an  explicit  provision  authorizing  the  same 
district  court  to  resolve  any  resulting  arguments  over  its 
execution.  On  the  contrary,  neither  of  those  factors  were 
present in Taylor, and the dispute resembled a run‐of‐the mill 
breach  of  contract  claim  between  citizens  of  the  same  state. 
For  those  reasons,  the  exercise  of  ancillary  jurisdiction  was 
improper.  We  determined  that  the  dispute  in  Baer  more 
12                                                  Nos. 17‐3179 & 17‐3194 

closely  resembled  that  in  Grimes  and  therefore  opted  to 
exercise ancillary jurisdiction to resolve it.2 Id. 
    In  sum,  the  cases  seem  to  make  the  exercise  of  ancillary 
jurisdiction  discretionary  based  on  the  extent  to  which  the 
new  issues  are  closely  connected  to  the  original  dispute, 
whether there exists some independent basis for jurisdiction 
over the new claims, and whether the facts suggest it would 
be  prudent  to  do  so.  See  Baer,  72  F.3d  at  1301  n.8  (“Because 
neither party has challenged the district court’s exercise of its 
[ancillary] jurisdiction, it is suﬃcient to decide that [ancillary] 
jurisdiction  existed.  We  need  not  determine  whether  the 
court’s decision to exercise that discretion was appropriate.”); 
see also Goyal v. Gas Tech. Inst., 718 F.3d 713, 717 (7th Cir. 2013) 
                                                 
      2 We note that there is some confusion between the terms “ancillary 

jurisdiction”  and  “supplemental  jurisdiction”  running  through  the  case 
law. They seem to be used interchangeably in some circumstances. Sup‐
plemental jurisdiction is codified at 28 U.S.C. § 1367 and applies most of‐
ten to entirely separate, free‐standing claims that a court would not have 
jurisdiction to hear, but which are appended at the outset of litigation to a 
primary claim over which the court has original jurisdiction granted by 
statute. Compare Baer, 72 F.3d at 1299–1301 (comparing both terms and ap‐
plying  ancillary  jurisdiction  to  reach  its  result)  with  Humphrey  v.  United 
States, 787 F.3d 824, 826 (7th Cir. 2015) (distinguishing Baer while analyz‐
ing § 1367 as applied in a case arising under diversity jurisdiction). On the 
other hand, ancillary jurisdiction is not codified by statute. The Supreme 
Court clarified the doctrine considerably in Kokkonen. See 511 U.S. at 378–
80 (“The doctrine … can hardly be criticized for being overly rigid or pre‐
cise.”). Ancillary jurisdiction exists “(1) to permit disposition by a single 
court of claims that are, in varying respects and degrees, factually interde‐
pendent; and (2) to enable a court to function successfully, that is, to man‐
age its proceedings, vindicate its authority, and effectuate its decrees.” Id. 
at 579–80 (citations omitted). At the request of the parties, our analysis is 
limited to ancillary jurisdiction, despite the fact that some of the case law 
we have quoted refers to supplemental jurisdiction. 
Nos. 17‐3179 & 17‐3194                                                13 

(“District courts may exercise [ancillary] jurisdiction over dis‐
putes between attorneys and clients concerning costs and fees 
for  representation  in  matters  pending  before  the  district 
court.” (emphasis added)). 
    The  claims  at  issue  today  are  essentially  free‐standing 
challenges to the actions of an agency that is not a party to this 
lawsuit by attorneys who themselves are not the original par‐
ties. As the plaintiﬀs themselves said, “[c]hallenges to EAJA 
oﬀset  …  are  challenges  to  Treasury  decision‐making.”  (Ap‐
pellants’  Br.  at  22.)  The  plaintiﬀs,  or  rather  their  attorneys, 
frame  this  appeal  as  a  challenge  to  Treasury’s  authority  to 
promulgate 31 C.F.R. § 285.5. While the claim generally arises 
out of the litigation, the legal claims that the plaintiﬀs’ attor‐
neys put forward “inject so many new issues that [they create] 
functionally  a  separate  case.”  Wilson  v.  City  of  Chicago,  120 
F.3d 681, 684 (7th Cir. 1997).  
     A  new  suit  under  the  Administrative  Procedure  Act 
(“APA”),  5  U.S.C.  § 701  et  seq.,  is  the  proper  vehicle for  this 
litigation. That statute provides the legal framework for chal‐
lenging  agency  actions  the  plaintiﬀ  believes  to  be  unlawful 
because  they  were  “contrary  to  constitutional  right,  power, 
privilege, or immunity” or “in excess of statutory jurisdiction, 
authority, or limitations.” § 706(2)(B)–(C). Such a suit would 
also  give  Treasury  the  opportunity  to  defend  its  rule  as  a 
party to the case and would operate under the clearer stand‐
ards of review and deference suitable to a challenge to agency 
action. Indeed, the plaintiﬀ in Ratliﬀ, the attorney challenging 
the  oﬀset,  brought  her  own  suit  under  the APA  rather  than 
continue her client’s litigation in order to avoid the same pit‐
falls. See Petition for a Writ of Certiorari at ¶ 3.a, Ratliﬀ, 560 
U.S. 586 (No. 08‐1322), 2009 WL 1155415 at *5.  
14                                       Nos. 17‐3179 & 17‐3194 

    A separate suit would also alleviate the potential for a con‐
flict of interest between the attorneys, who are the real party 
in interest in this case (as counsel conceded at oral argument), 
and the clients whom they claim to represent on appeal. Be‐
cause victory for the attorneys would necessarily result in the 
reinstatement of their clients’  government  debts  (and  in the 
case  of  Banks,  recoupment  of  money  already  paid  to  the 
mother of his child), we hesitate to permit the attorneys to go 
forward in their clients’ names. 
    We stress that our decision today indicates no opinion on 
the merits of the various legal theories the plaintiﬀs have pro‐
posed to us. These are important questions that deserve their 
day in court. In particular, we sympathize with the practical 
eﬀects that administrative oﬀsets have on the ability of indi‐
gent petitioners to bring meritorious lawsuits before federal 
courts. “[T]he specific purpose of the EAJA is to eliminate for 
the average person the financial disincentive to challenge un‐
reasonable  governmental  actions.”  Comm’r  v.  Jean,  496  U.S. 
154, 163 (1990). As three members of the Supreme Court noted 
in a concurrence to Ratliﬀ, “[s]ubjecting EAJA fee awards to 
administrative oﬀset for a litigant’s debts will unquestionably 
make it more diﬃcult for persons of limited means to find at‐
torneys to represent them.” 560 U.S. at 600–01 (Sotomayor, J., 
concurring).  The  fact  that  EAJA  awards  are  often  relatively 
small sums also removes the incentive for attorneys to chal‐
lenge the oﬀsets, further undercutting the eﬀectiveness of the 
law. Id. at 600. Nevertheless, Justice Sotomayor and her col‐
leagues  determined  that  regardless  of  the  policy  outcomes, 
the text of the law clearly required upholding the oﬀsets. They 
left questions of policy to Congress. 
       
Nos. 17‐3179 & 17‐3194                                          15 

                        III. CONCLUSION 
    Another court sitting under another statutory grant of ju‐
risdiction may determine that some provision of the Consti‐
tution  or  a  statute  forbids  administrative  oﬀsets  of  EAJA 
awards. But this case is not a suitable vehicle in which to as‐
sess those questions, and we will not do so. The district courts 
properly granted attorney fees under EAJA, and the govern‐
ment properly applied those fees to the plaintiﬀs’ outstanding 
debts in accord with Ratliﬀ and the Treasury Oﬀset Program 
as it currently stands. Those questions form the extent of our 
jurisdiction on appeal, and we need not exercise ancillary ju‐
risdiction to reach collateral attacks that are better suited for a 
separate action under the APA. For those reasons, the judg‐
ments are AFFIRMED.